Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 08/19/2020 ("08-19-20 OA"), the Applicant substantively amended claims 1, 3, 6, 8, 9, 10 and 13 and canceled claims 2 and 11 on 11/18/2020 ("11-18-20 Response"). 
Currently, claims 1, 3-10 and 12-15 are pending.   

Response to Arguments
Applicant’s amendments to claim 13 have overcome the (i) Objections to claims 13 and 14 set forth on page 2 under line item number 1 and (ii) Objection to claim 15 set forth on page 3 under line item number 2 of the 08-19-20 OA.
Applicant's amendments to the independent claim 1 have overcome the First and Thirds reasons why the independent claim 1 was rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. However, the amended claim 1 still fails to comply with the written description requirement for the same Second reason as stated in the 08-19-20 OA, because the Applicant did not have possession of the entire genus of all n-type organic semiconductor as the Applicant has disclosed only a single species of n-type fullerene and its fullerene derivatives.
	On page 5 of the 11-18-20 Response, the Applicant argues that "paragraphs [0048] - [0054] and the examples describe numerous generic and specific n-type organic semiconductors within the scope of the recited n-type organic semiconductors. 
	Paragraphs [0048] to [0054] list various fullerenes and/or its derivatives as well as a single mention of "n-type conjugated polymers" without providing a single example of an n-type conjugate polymer.  The scope of n-type semiconductors known in the art does not address whether the Applicant actually had constructive possession of the claimed invention. 
Applicant's amendments to the independent claim 1 have overcome the First and Thirds reasons why the independent claim 1 was rejected under 35 U.S.C. 112(a) as not providing enablement. However, the amended claim 1 still fails to comply with the written description requirement for the same Second reason as stated starting on page 5 of the 08-19-20 OA, because the Applicant did not have possession of the entire genus of all n-type organic semiconductor as the Applicant has disclosed only a single species of n-type fullerene and its fullerene derivatives.
Applicant’s amendments to the independent claim 1 have overcome the 35 U.S.C. 112(b) rejection of claims 1-9 and 11-15 as being indefinite set forth starting on page 10 under line item number 5 of the 08-10-20 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-9 and 11-15 as being anticipated by Saito set forth starting on page 12 of the 08-19-20 OA and the 35 U.S.C. 103 rejection of claim 6 as being unpatentable over Saito set forth starting on page 17 of the 08-19-20 OA.
Substantively amended claims 1, 3-10 and 12-15 required further consideration and search. New grounds of rejection are provided below.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	The first paragraph of 35 U.S.C. §112 contains a written description requirement that is separate and distinct form the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2019) (en banc). The purpose of the written description requirement is to "ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Id. at 1353-54 (citation omitted). This requirement "ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time." Id. 
	To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. 
	The written description requirement does not demand any particular form of disclosure; however, "a description that merely renders the invention obvious does not satisfy the requirement." Ariad, 598 F.3d at 1352 (citations omitted). 
	Here, each of the independent claim 1 and claims 13-15 fails to comply with the written description requirement, because the Applicant did not have possession of the entire genus of all n-type organic semiconductor as the Applicant has only disclosed a singles species of n-type fullerenes and its fullerene derivatives as well as a single mention of "n-type conjugated polymer" without providing any example of the n-type conjugated polymer. 
	Claims 3-10 are rejected, because it depends from the rejected independent claim 1.	
	Independent claim 13 fails to comply with the written description requirement because it refers to the rejected independent claim 1 that has failed to comply with the written description requirement. 
	Independent claim 14 fails to comply with the written description requirement because it refers to the rejected independent claim 1 that has failed to comply with the written description requirement.
	Claim 15 is rejected, because it depends from the rejected independent claim 14. 

Claims 1, 3-10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single species of n-type fullerene and its fullerene derivatives, does not reasonably provide enablement for the entire genus of n-type organic semiconductor.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The issue here is not whether the examiner has to show that "a person skilled in the art can make and use the invention without undue experimentation", but whether a single species can enable a genus claim for an unpredictable art.  	
	Section 2164.03 of the MPEP states:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. > See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).<

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 



The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.


	In a predictable art, enabling a single species may, in some cases, enable an entire genus.  However, the examiner asserted that the regime of the art is an unpredictable one, here.  The Court in In re Soll opined that "in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims" (quoting last paragraph of Section 2164.03 of the MPEP).  The Section 2164.03 of the MPEP remarks that "This is because it is not obvious from the disclosure of one species what other species will work." (quoting the last sentence of Section 2164.03 of the MPEP).
	Here, the specification, while being enabling for a single species of n-type fullerene and its fullerene derivatives, does not reasonably provide enablement for the entire genus of n-type organic semiconductor. The materials for the n-type organic In re Soll, the disclosure of a single species of the n-type fullerene and its fullerene derivatives and a single mention of "n-type conjugated polymer" without any example(s) do not reasonably provide enablement for the entire genus of n-type organic semiconductor and is presumed not to provide an adequate basis to enable the entire genus. This is important in light of the fact that choice of organic solvents is often dictated by the solubility of donor semiconductor organic polymers used (see para [0007] of Pub. No. US 2014/0230900 A1 to Cull et al.). 
	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of generic claim 1 is not commensurate with a disclosure of a single-species, it is clear on the record that the disclosure of the present application would require undue experimentation.  
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling 


	The breadth of claim 1 is too broad in that it tries to encompass an entire genus of the n-type organic semiconductor when it is supported by a disclosure that supports a single species of the n-type fullerene and its fullerene derivatives and a single mention of "n-type conjugated polymer" without providing any example(s). The present invention encompasses n-type organic semiconductors which are chemical compounds, and chemical compounds are directed to a field of chemistry (Factor B). The chemistry art is an involving art in which chemical compounds are being newly discovered (Factor C). Experimenting with planar structures require experimenting with different chemical makeup or chemistry of the n-type organic semiconductors.  Here, the Applicant has not demonstrated that experimentation will not be unduly burdensome for the entire genus.  
	One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the present application is directed to an unpredictable art (i.e., chemistry) (Factor E). No amount of direction is provided by the inventor for species other than the single species of the n-type fullerene and its fullerene derivatives (Factor F), and there are no working examples for said other species (Factor G).  The amount of experimentation needed to make or use the invention based on said other species would be insurmountable (Factor H). 

	Claims 3-10 are rejected, because they depend from the rejected base claim 1. 
	Independent claim 13 is rejected, because it refers to the rejected independent claim 1.
	Independent claim 14 is rejected, because it refers to the rejected independent claim 1.
	Claim 15 is rejected, because it depends from the rejected independent claim 14. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2014/0230900 A1 to Cull et al. ("Cull") in view of Pub. No. US 2015/0206616 A1 to He et al. ("He").
	Regarding independent claim 1, Cull teaches a formulation comprising:
	(1) an n-type organic semiconductor (para [0074] - "Two examples of how the HSPiP program can be used, to find solvents with Hansen parameters which will 
	(2) a p-type organic conjugated polymer (para [0102] - "Preferably, the p-type organic semiconductor is a non-crystalline or semi-crystalline conjugated organic polymer."; see also para [0104]);
	(3) a solvent mixture (para [0097] - "Preferably in the solvent blend the ratio of the first solvent is higher than the ratio of the second solvent...") wherein the solvent mixtures comprises: (a) a first solvent including tetralin (para [0089]); and (b) a second solvent including an unsubstituted or substituted benzothiazole (para [0094] - "Further preferred specific second solvents include...benzothiazole..."; para [0092] - "Further preferred types of second solvents include...substituted benzothiazoles.")
	Cull does not teach (a) the first solvent including a benzene substituted with one or more substituents selected from alkyl and alkoxy groups.	
However, He teaches "a formulation comprising a semiconductor polymer, which formulations are suitable for the preparation of electronic devices such as thin film transistors (TFTs) and OFETs" (para [0005]) in which a solvent mixture is also used (para [0054]). He teaches that that one of the two solvents of the solvent mixture can be selected "from toluene, m-xylene, p-xylene, o-xylene, mesitylene, tetralin..." (para [0060]). That is, He recognizes that tetraline is functionally equivalent to alkyl-substituted benzene such as toluene, m-xylene, p-xylene, o-xylene and mesitylene. 
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).
	Regarding claim 3, He of the combination of Cull and He teaches the benzene substituted with one or more substitutes that is represented by formula (I) in toluene, m-xylene, p-xylene, o-xylene and mesitylene wherein R1 in each occurrence independent represents a C1-C6 alkyl group and n is at least 1. 
	Regarding claim 4, Cull of the combination of Cull and He teaches unsubstituted benzothiazole that is represented by formula (II) (para [0094] - "benzothiazole").
	Regarding claim 5, Cull of the combination of Cull and He teaches benzothiazole, which as an intrinsic boiling point of 230 [Symbol font/0xB0]C; thus its boiling point falls within the range of 200 to 300 [Symbol font/0xB0]C. 
	Regarding claim 6, Cull of the combination of Cull and He teaches that "the ratio (vol. %) of the first and second solvent, or the total ratio of all first and all second solvents, is in the range of 50:50 to 5:95, which overlaps with the recited range of from 0.5 to 50 volume % based on the total volume of the solvent mixture. 
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 50:50 to 5:95 volume % taught by Cull of the combination of Cull and He overlaps with the claimed range of from 50 to 99.5 volume % of the substituted benzene, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 7, Cull of the combination of Cull and Hee teaches that "the ratio (vol. %) of the first and second solvent, or the total ratio of all first and all second solvents, is in the range of 50:50 to 5:95, which overlaps with the recited range of from 0.5 to 50 volume % based on the total volume of the solvent mixture. 
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 50:50 to 5:95 volume % taught by Cull of the combination of Cull and He overlaps with the claimed range of from 0.5 to 50 volume % of the unsubstituted benzothiazole, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Cull of the combination of Cull and Hee teaches that "the ratio (vol. %) of the first and second solvent, or the total ratio of all first and all second solvents, is in the range of 50:50 to 5:95, which overlaps with the recited range of from 70:30 to 99.5:0.5 volume % based on the total volume of the solvent mixture. 
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 50:50 to 5:95 volume % taught by Cull of the combination of Cull and He overlaps with the claimed range of from 70:30 to 99.5:0.5 volume ratio, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, the combination of Cull and He teaches the solvent mixture that does not comprise alkylbenzoates or arylbenzoates. 
Regarding claim 10, the combination of Cull and He teaches the solvent mixture that consists of the substituted benzene (He discloses toluene, m-xylene, p-xylene, o-xylene, mesitylene, tetralin) and the unsubstituted benzothiazole (Cull discloses unsubstituted benzothiazole). 
Regarding claim 12, Cull of the combination of Cull and He teaches the n-type organic semiconductor that is fullerene or a fullerene derivative (para [0077] - "For fullerenes like C60PCBM being used as n-type material.").
Regarding independent claim 13, the combination of Cull and He teaches a method of manufacturing an organic photosensitive electronic device comprising an anode , a cathode and a photoactive layer between the cathode and the anode (Cull, para [0133] - "The invention further relates to an OE device comprising an anode, a cathode, an active layer formed from a formulation as described above and below or formed by the step c) of the process as described above and below"; Cull, para [0154] - "For manufacturing an OPV device as illustrated in FIG. 1, preferably first the anode(2) is provided on a substrate (1)...the active layer (4) is prepared by depositing the formulation according to the present invention on top of the conducting polymer (e) or the anode (2) and removing the solvent(s)..."), the method comprising:
applying the formulation according to claim 1 by a solution deposition method to form a wet film (combination of Cull and He teaches the formulation according to claim 1. Cull and He each teaches a solution deposition method of applying a formulation for the purposes of manufacturing organic semiconductor device.);
drying the wet film (Cull, para [0130] - "Removal of the solvent(s) is preferably achieved by evaporation, for example by exposing the deposited layer to high temperature and/or reduced pressure.") to provide the photoactive layer 4 (Cull, para [0144] - "wherein the active layer (4) is prepared from a formulation according to the present invention; and
forming the other of the anode and cathode (5) over the photoactive layer 4 (para [0142] - "a low work function electrode (5)...serving as a cathode.").

Regarding independent claim 14, the combination of Cull and He teaches an organic photosensitive electronic device comprising an anode (2), a cathode (5) and a photoactive layer (4), manufactured by the method according to claim 13. 
Regarding claim 15, the combination of Cull and He teaches the organic photosensitive electronic device that is an organic photodetector (Cull, para [0134] - "The OE device is preferably...a photodiode...").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2018/0358571 A1 to Choi et al.
Pub. No. US 2017/0237005 A1 to Weitz et al.
Pub. No. US 2017/0237012 A1 to Shen et al. 
Pub. No. US 2016/0056397 A1 to Schumann et al.
Pub. No. US 2014/0196787 A1 to Hanaki et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
25 February 2021